 

Exhibit 10.1

 

TRANSFER AND ASSUMPTION AGREEMENT

(Saks Credit Card Master Trust)

 

THIS TRANSFER AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of April 15,
2003, is by and among Saks Incorporated, a Tennessee corporation (“Saks”), Saks
Credit Corporation, a Delaware corporation (“SCC” and collectively with Saks,
the “Saks Parties”), Household Bank (SB), N.A., a national banking association
(“Household Bank”), Household Finance Corporation, a Delaware corporation
(“HFC”), Household Receivables Acquisition Company, a Delaware corporation
(“HRAC”) and HRSI Funding, Inc. III, a Delaware corporation (“HRSI”, and
together with Household Bank, HFC and HRAC, the “Household Parties”).

 

Saks and SCC are parties to (i) the Master Pooling and Servicing Agreement,
dated as of August 21, 1997 (as amended and supplemented, the “MPSA”), among
Saks as Servicer (the “Servicer”), SCC as Transferor (the “Transferor”), and
Wells Fargo Bank Minnesota, National Association, a national banking
association, as Trustee (the “Trustee”) that establishes the Saks Credit Card
Master Trust (the “Securitization Trust”). Capitalized terms used but not
defined herein shall have those meanings assigned to them under the MPSA.

 

Saks, SCC, National Bank of the Great Lakes (“NBGL”), and Household Bank are
parties to the Purchase and Sale Agreement, dated as of July 26, 2002 (together
with all Exhibits, Schedules, agreements and documents related thereto, as
amended by the Supplemental Transaction Agreement, dated as of April 14, 2003,
the “Purchase Agreement”). The transactions contemplated by the Purchase
Agreement are referred to as the “Purchase”.

 

Pursuant to the Purchase Agreement, Saks, SCC and NBGL (collectively, the
“Sellers”) are selling to the Household Parties specified assets, and the
Household Parties are purchasing such assets and assuming related liabilities,
comprising the Sellers’ consumer private label credit card business, including
the related securitization facilities.

 

As part of and incident to the Purchase Agreement, Household Bank will assume
and perform as of and following the date of closing of the Purchase Agreement
(the “Closing”) all of the rights, benefits, duties and obligations as owner and
originator of credit card accounts (“Accounts”) established by NBGL with
customers of Saks and its subsidiaries.

 

SCC and NBGL desire to sell and transfer, and the respective Household Parties
seek to acquire and assume upon and following the Closing, pursuant to the terms
and conditions of the Purchase Agreement and this Agreement, the following
respective rights, duties, obligations and liabilities: (i) Household Bank will
purchase and direct that SCC deliver to HRSI, and HRSI shall receive and assume
all of SCC’s rights, interests, duties, obligations and liabilities in, to and
under the Exchangeable Transferor Certificate established pursuant to the MPSA
(the “Exchangeable Transferor Certificate”); (ii) Household Bank will purchase
and direct that SCC deliver to HRSI, and HRSI shall receive and assume all of
SCC’s rights, interests, duties, obligations and liabilities in, to and under
the Series 2001-2 Class D Certificates, issued and established pursuant to the
Series 2001-2 Supplement to the MPSA and held by SCC (the “Class D
Certificates”); (iii) HFC shall assume and perform all duties, obligations and
liabilities and shall have and exercise, subject to the Program Agreement, the
MPSA and the other “Transaction Documents” (as defined in the Purchase
Agreement) all rights as Servicer under the MPSA and the Securitization
Agreements; (iv) Household Bank shall acquire and assume all of NBGL’s

 



--------------------------------------------------------------------------------

rights, interests, duties, interests, obligations and liabilities under the
Accounts; and (v) HRSI will acquire, assume and perform all of the rights,
duties, obligations and liabilities of the Transferor under the MPSA and the
Securitization Documents.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained in the Purchase Agreement and herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement (each, a “Party,” and collectively,
the “Parties”), intending to be legally bound, agree as follows:

 

1.    Transfer of the Exchangeable Transferor Certificate.    In reliance on the
representations, warranties and covenants of the Household Parties, and subject
to the terms and conditions of the Purchase Agreement and to the following terms
and conditions, Household Bank hereby directs SCC to deliver the Exchangeable
Transferor Certificate to HRSI, and SCC hereby irrevocably transfers, assigns
and delivers, without recourse, representation or warranty (except as expressly
provided herein or in the Purchase Agreement), to HRSI, and HRSI hereby
acknowledges receipt of the Exchangeable Transferor Certificate, and accepts and
assumes from SCC, all of the rights, title, interest, duties and obligations of
SCC in, to and under, the Exchangeable Transferor Certificate for all periods on
and after the Closing.

 

2.    Transfer of the Series 2001-2 Class D Certificates.    In reliance on the
representations, warranties and covenants of the Household Parties, and subject
to the following terms and conditions, Household Bank hereby directs SCC to
deliver the Class D Certificates to HRSI, and SCC hereby irrevocably transfers,
assigns and delivers, without recourse, representation or warranty (except as
expressly provided herein or in the Purchase Agreement), to HRSI, and HRSI
hereby accepts and assumes from SCC, all of the rights, title, interest, duties
and obligations of SCC in, to and under, the Securitization Trust Class D
Certificates, Series 2001-2, for all periods on and after the Closing.

 

3.    Assumption of Servicer Obligations.    On and after the Closing, and
pursuant to the MPSA, HFC (i) expressly assumes, undertakes and agrees to be
liable for the performance of each and every covenant, duty, obligation and
liability of the Servicer under the MPSA, and (ii) shall be entitled to have and
exercise all rights granted to the Servicer under the MPSA; provided, however,
Saks shall continue to be responsible for all Servicer actions and omissions
arising prior to the Closing, as provided in the Purchase Agreement.

 

4.    Assumption of Transferor Obligations.    On and after the Closing, and
pursuant to the MPSA, HRSI (i) expressly assumes, undertakes and agrees to be
liable for the performance of each and every covenant, duty, obligation and
liability of the Transferor under the MPSA, and (ii) shall be entitled to have
and exercise all rights granted to the Transferor, under the MPSA; provided,
however, SCC shall continue to be responsible for all Transferor actions and
omissions arising prior to the Closing, as provided in the Purchase Agreement.

 

5.    Representations and Warranties.

 

(a)    Representations and Warranties of Household Bank. Household Bank
represents, warrants and covenants to Saks, SCC, NBGL as follows:

 

2



--------------------------------------------------------------------------------

(i)    Organization.    Household Bank is validly existing and in good standing
as a national banking association under the federal laws of the United States.
Household Bank has full power and authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement is the legal, valid and
binding obligation of Household Bank, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, receivership, conservatorship, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity (whether considered in an action at
law or in equity). Neither the execution and delivery by Household Bank of this
Agreement nor the consummation and performance by Household Bank of the
transactions contemplated hereby will violate any provisions of law or
regulation or any order of any court or any governmental authority applicable to
Household Bank, or any document, instrument or agreement by which Household Bank
is bound, or to which any of its properties are subject.

 

(ii)    Approvals.    Household Bank has received all approvals and consents
necessary to its execution, delivery and performance of this Agreement, all of
which are in full force and effect.

 

(b)    Representations and Warranties of HRSI.    HRSI represents, warrants and
covenants to the Saks, SCC, NBGL as follows:

 

(i)    Organization.    HRSI is validly existing and in good standing as a
corporation under the laws of the State of Delaware. HRSI has full corporate
power and authority to enter into this Agreement and receivables purchase
agreements with HRAC, as purchaser of Receivables on terms that are not
materially adverse to the Certificateholders under the MPSA and the other
Securitization Agreements (as defined below), and to perform its obligations
hereunder and thereunder. This Agreement is the legal, valid and binding
obligation of HRSI, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
receivership, conservatorship, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (whether considered in an action at law or in equity). Neither the
execution and delivery by HRSI of this Agreement nor the consummation and
performance by HRSI of the transactions contemplated hereby will violate any
provisions of law or regulation or any order of any court or any governmental
authority applicable to HRSI, or any document, instrument or agreement by which
HRSI is bound, or to which any of its properties are subject.

 

(ii)    Service as Transferor.    HRSI is eligible under the MPSA and the other
Securitization Agreements to become and serve as Transferor under the MPSA and
the other Securitization Agreements and hereby adopts and makes on and after the
Closing all of the Transferor’s representations, warranties and covenants
contained in the MPSA, including, without limitation, Sections 2.3 (except as to
paragraph (vi) with respect to dates prior to Closing and the first sentence of
paragraph (viii) thereunder), 2.4(a)(ii) (except with respect to dates prior to
Closing), 2.4(b) (except as to any Cut-Off Date, Creation Date or other dates
prior to Closing), 2.5 and Article VII of the MPSA, all of which are
incorporated herein by reference.

 

(iii)    Qualification of HRSI.    HRSI is both an “accredited investor,” as
such term is defined in Rule 501 promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), and a “qualified institutional buyer” within the
meaning of Rule 144A

 

3



--------------------------------------------------------------------------------

 

under the 1933 Act (“Rule 144A”). HRSI has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the purchase of the Exchangeable Transferor Certificate and the Class D
Certificates; HRSI has the ability to meet its obligations hereunder and to bear
indefinitely the economic risks of the purchase of the Exchangeable Transferor
Certificate and the Class D Certificates; HRSI is solvent and has capital
adequate for its business purposes and to perform its obligations; HRSI has the
experience in investment matters and with credit card asset backed securities
and the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement; and HRSI has had an opportunity to
conduct diligence and obtain such financial and other information as it deemed
necessary or appropriate in connection with evaluating the merits and risks of
the purchase of the Exchangeable Transferor Certificate and the Class D
Certificates.

 

(iv)    Purpose of Transaction.    In the case of the Exchangeable Transferor
Certificate, HRSI is acquiring the Exchangeable Transferor Certificate for its
own account and not with a view to any public offering or distribution of the
Exchangeable Transferor Certificate or any interest therein. In the case of the
Class D Certificates, HRSI is acquiring the Class D Certificates for its own
account, and understands and agrees that such acquisition is being made in
reliance on Rule 144A without any view to an offering or distribution of such
Class D Certificates or any interest therein.

 

(v)    Compliance with Agreements to which SCC is Subject as Transferor.    HRSI
understands that as Transferor, SCC has made, and is subject to, certain
representations, warranties and covenants under the MPSA and the other
Securitization Agreements, and that such provisions govern the rights,
interests, duties, obligations and liabilities of the SCC as Transferor. HRSI
has reviewed and understands such provisions and understands and agrees that, as
a condition to HRSI succeeding SCC as Transferor, on and after the Closing,
HRSI, on and after the Closing agrees to be bound by and shall comply with and
perform, the provisions of the MPSA and the other Securitization Agreements as
Transferor thereunder. Upon becoming and performing the obligations of a Seller
of Receivables, HRSI, at all times upon and following of the Closing, shall be
bound by and shall comply with and perform, the provisions of the MPSA and the
Series 2001-2 Supplement thereto, the Exchangeable Transferor Certificate, and
any documents, instruments or agreements related to the Securitization Trust,
the MPSA and any outstanding Series thereunder (collectively, the
“Securitization Agreements”).

 

(vi)    Compliance with the Series 2001-2 Supplement with respect to the
Transfer and Sale of the Class D Certificates.    In order to effect the
transfer and sale of the Class D Certificates, HRSI has complied with the
provisions of Section K(f) under the Series 2001-2 Supplement and hereby
certifies to the Transferor and the Servicer and the Trustee that it has neither
acquired nor will it sell, transfer, assign, participate, pledge or hypothecate,
or otherwise dispose of any interest in its Class D Certificates or cause any
interest therein to be marketed on or through (x) an “established securities
market” within the meaning of Section 7704(b)(1) of Code and any Treasury
regulation thereunder, including, without limitation, an over-the-counter market
or an interdealer quotation system that regularly disseminates firm buy or sell
quotations, or (y) a “secondary market” within the meaning of Section 7704(b)(2)
of the Code and any Treasury regulation thereunder, including, without
limitation, a market wherein interests in the Class D Certificates are regularly
quoted by any Person making a market in such interests and a market wherein any
Person regularly makes available bid or offer quotes with respect to interests
in the Class D Certificates and stands ready to effect buy or sell

 

4



--------------------------------------------------------------------------------

transactions at the quoted price for itself or on behalf of others.
Additionally, HRSI has certified prior to the transfer to it of any Class D
Certificate or any interest therein, that it is not and will not become a
partnership, Subchapter S corporation or grantor trust for United States federal
income tax purposes.

 

(vii)    Approvals.    HRSI has received all approvals and consents necessary to
its execution, delivery and performance of this Agreement, all of which are in
full force and effect.

 

(c)    Representations and Warranties of HFC. HFC represents, warrants and
covenants to the Saks, SCC, NBGL as follows:

 

(i)    Organization.    HFC is validly existing and in good standing as a
corporation under the laws of the State of Delaware. HFC has full corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement is the legal, valid and binding obligation of HFC,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
receivership, conservatorship, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (whether considered in an action at law or in equity). Neither the
execution and delivery by HFC of this Agreement nor the consummation by HFC of
the transactions contemplated hereby will violate any provisions of law or
regulation or any order of any court or any governmental authority applicable to
HFC, or any document, instrument or agreement by which HFC is bound, or to which
any of its respective properties are subject.

 

(ii)    Qualification of HFC.    HFC has had an opportunity to review such
financial and other information as it deemed necessary or appropriate in
connection with becoming the Servicer under the MPSA. HFC hereby confirms that
it is eligible to serve as Servicer under the MPSA and the other Securitization
Agreements and hereby adopts and makes on and after the Closing all of the
Servicer’s representations, warranties and covenants of the Servicer contained
in the MPSA, including, without limitation, Section 2.5 and Articles III and
VIII of the MPSA, each of which is incorporated herein by reference.

 

(iii)    Compliance with Agreements to which Saks is Subject as Servicer.    HFC
understands that as Servicer, Saks has made, and is subject to, certain
representations, warranties and covenants under the MPSA, and the other
Securitization Agreements, and that such provisions govern the rights,
interests, duties, obligations and liabilities of the Servicer. HFC has reviewed
and understands such provisions and understands and agrees that, as a condition
to HFC succeeding Saks as Transferor, upon and following the Closing, HFC agrees
to be bound by and shall comply with and perform, the provisions of the MPSA and
the other Securitization Agreements as Servicer thereunder.

 

(iv)    Approvals.    HFC has received all approvals and consents necessary to
its execution, delivery and performance of this Agreement, all of which are in
full force and effect.

 

(d)    Representations and Warranties of HRAC. HRAC represents, warrants and
covenants to the Saks, SCC, NBGL as follows:

 

5



--------------------------------------------------------------------------------

(i)    Organization.    HRAC is validly existing and in good standing as a
corporation under the laws of the State of Delaware. HRAC has full corporate
power and authority to enter into this Agreement and receivables purchase
agreements with Household Bank as seller and with HRSI as purchaser on terms
that do not materially and adversely affect the rights of Certificateholders
under the MPSA and the other Securitization Agreements, and to perform its
obligations hereunder and thereunder. This Agreement is the legal, valid and
binding obligation of HRAC, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, receivership, conservatorship, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity (whether considered in an action at law or in equity).
Neither the execution and delivery by HRAC of this Agreement nor the
consummation by HRAC of the transactions contemplated hereby will violate any
provisions of law or regulation or any order of any court or any governmental
authority applicable to HRAC, or any document, instrument or agreement by which
HRAC is bound, or to which any of its respective properties are subject.

 

(ii)    Qualification of HRAC.    HRAC is solvent and has capital adequate for
its business purposes and to perform its obligations hereunder. HRAC has had an
opportunity to review such financial and other information as it deemed
necessary or appropriate in connection with becoming on and after the Closing, a
purchaser and seller of receivables on terms that do not materially and
adversely affect the rights of Certificateholders under the MPSA and the other
Securitization Agreements, the MPSA and the other Securitization Agreements, and
HRAC hereby confirms that it is eligible to serve in such capacities.

 

(e)    Representations and Warranties of the Saks and SCC.    Each of Saks and
SCC represents and warrants to the Household Parties as follows:

 

(i)    Organization and Qualification.    Each of Saks and SCC is validly
existing and in good standing under the laws of the State of Tennessee, and the
State of Delaware, respectively.

 

(ii)    Authority.    Each of Saks and SCC has full power and authority as an
entity to enter into this Agreement and to consummate the transactions
contemplated hereby. This Agreement is the legal, valid and binding obligation
of each of Saks and SCC enforceable against each of Saks and SCC, respectively
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, receivership, conservatorship,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (whether considered
in an action at law or in equity). Neither the execution and delivery by Saks or
SCC, respectively, of this Agreement nor the consummation and performance by
Saks or SCC, respectively, of the transactions, obligations and duties
contemplated hereby, including the transfers of the Class D Certificates and the
Exchangeable Transferor Certificate. will violate any provisions of law,
regulation or any order of any court or any governmental authority or any
contract applicable to any of Saks or SCC, any contract to which Saks or SCC is
a party or by which either Saks or SCC is bound, or to which any of their
respective properties are subject.

 

6



--------------------------------------------------------------------------------

(iii)    Compliance with the MPSA with respect to the Transfer and Sale of the
Exchangeable Transferor Certificate.    In order to effect the transfer and sale
of the Exchangeable Transferor Certificate, SCC, in reliance upon the
representations, warranties and covenants of Household Bank and the other
Household Parties, has complied with the provisions of Section 6.3(b) under the
MPSA and confirms that the following actions have occurred: (A) Saks, as former
Servicer, has delivered to the Trustee an Officer’s Certificate stating that the
sale and transfer of the Exchangeable Transferor Certificate will not reduce the
Transferor’s interest in the Exchangeable Transferor Certificate below the
Minimum Transferor Interest Percentage; (B) the Rating Agency Condition has been
satisfied; and (C) the Trustee has received an Opinion of Counsel from Alston &
Bird LLP expressing that (x) the conveyed interest in the Exchangeable
Transferor Certificate will be treated as debt, an equity interest or an
interest in a partnership or pass-through entity for federal income tax purposes
and that the conveyance of such interest will not cause the Securitization Trust
to be characterized for federal income tax purposes as an association taxable as
a corporation or otherwise have any material adverse impact on the federal or
applicable income taxation of any outstanding Series of Investor Certificates or
any Certificate Owner and (y) the transfer will not cause a taxable event under
the Securitization Trust or any Series thereunder for federal income tax
purposes to any Investor Certificateholder.

 

(iv)    Compliance with the Series 2001-2 Supplement with respect to the
Transfer and Sale of the Class D Certificates.    In order to effect the
transfer and sale of the Class D Certificates, SCC, in reliance upon the
representations, warranties and covenants of HRSI, has complied with the
provisions of Section K(e) under the Series 2001-2 Supplement and confirms that
the following actions have taken place: (A) SCC, as former Transferor, has given
timely notice to the Trustee, the Servicer and the Rating Agencies of the
proposed sale and transfer of the Class D Certificates; (B) the Rating Agency
Condition has been satisfied; (C) no Pay Out Event has occurred prior to the
consummation of the sale of Class D Certificates; (D) SCC, as former Transferor,
has delivered an Officer’s Certificate dated as of the date hereof to the effect
that, in SCC’s reasonable belief, the sale of the Class D Certificates will not
cause a Pay Out Event to occur with respect to any Series, and (E) SCC, as
former Transferor, has provided an Opinion of Counsel from Alston & Bird LLP to
the Trustee, dated as of the date hereof, that such proposed sale or transfer
will not adversely affect the tax characterization as debt of Investor
Certificates of any outstanding Series or Class with respect to which an Opinion
of Counsel addressed to the Trustee was delivered at the time of their issuance,
that such Investor Certificates would be characterized as debt, cause the
Securitization Trust to be classified, for federal income tax purposes, as an
association (or publicly traded partnership) taxable as a corporation and cause
or constitute an event in which gain or loss would be recognized by any
Certificateholder.

 

(f)    All representations and warranties of the Parties, and all covenants to
be performed after Closing shall survive the execution and delivery of this
Agreement and the Closing.

 

6.    Additional Covenants.

 

(a)    Household Bank covenants to the Saks Parties as follows:

 

(i)    Household Bank will not take any action or omit to take any action,
including, without limitation, any transfer or proposed transfer of any interest
in the

 

7



--------------------------------------------------------------------------------

Exchangeable Transferor Certificate or the Class D Certificates, that would not
be permitted by the MPSA or any Securitization Agreements or applicable law or
regulation, or that would cause or is reasonably likely to cause the
Exchangeable Transferor Certificate not to be treated as debt, an equity
interest or an interest in a partnership or pass-through entity for federal
income tax purposes or the Class D Certificates not to be treated as either debt
or an interest in a partnership for federal income tax purposes, or would cause
the Securitization Trust to be characterized for federal income tax purposes as
an association taxable as a corporation, or otherwise would have an adverse
effect on the federal or applicable state income taxation of any outstanding
Series of Investor Certificates or any Certificate Owner. In connection with any
proposed transfer by Household Bank of the Exchangeable Transferor Certificate
or the Class D Certificates, Household Bank shall obtain from the proposed
transferee similar representations, warranties and covenants to those made in
this Agreement by the Household Parties with respect to the Exchangeable
Transferor Certificate or the Class D Certificates.

 

(ii)    Household Bank will cooperate with Saks and SCC and take all actions
reasonably necessary or requested by SCC or the Trustee to (x) preserve the
interests of Certificateholders under the MPSA, and (y) obtain written
confirmation from each applicable Rating Agency (as defined in the MPSA) of the
outstanding Certificates of each Series and Class of the Securitization Trust,
that the Rating Agency Condition has been satisfied.

 

(iii)    Household Bank covenants and agrees that, prior to the date which is
one year and one day after the payment in full of all Certificates outstanding
under the MPSA, it will not institute against, or join any other person in
instituting against, Saks, SCC, the Trustee, the Securitization Trust or any
holder of Certificates (in its capacity as a Certificateholder), any bankruptcy,
reorganization, arrangement, insolvency, conservatorship, receivership or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

(iv)    Household Bank shall use all commercially reasonable efforts, including,
without limitation, providing such additional certifications and taking such
other actions as may be reasonably requested by SCC, Saks or the Trustee or as
may otherwise be necessary or appropriate under the circumstances, to prevent
the Trust from being treated as a publicly traded partnership.

 

8



--------------------------------------------------------------------------------

(b)    HFC covenants with the Saks Parties as follows:

 

(i)    HFC will assume at the Closing and perform all duties and obligations as
Servicer under the MPSA and the other Securitization Agreements upon and
following the Closing, and will not establish any additional Series or otherwise
waive, modify or amend any provision of or supplement the MPSA without the prior
written consent of Saks, and will make and timely file all reports with
Securities and Exchange Commission (“SEC”) required under the MPSA, the Series
2001-2 Supplement and/or the offering documents used in connection with the sale
of the Series 2001-2 Certificates, and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the SEC rules and regulations, and as further
required or contemplated by any Securitization offering document to permit the
Certificates to be quoted by brokers and dealers, and to be offered and sold by
the holders thereof only subject to the limitations (if any) described in such
offering documents. HFC will not use, and HFC will take all commercially
reasonable efforts to prohibit the use by the Household Parties or their
respective Affiliates of the Saks Credit Card Master Trust shelf registration on
SEC Form S-3 for any purpose, and Saks may, in its discretion, withdraw such
shelf registration statement at any time without notice.

 

(ii)    HFC will cooperate with Saks and SCC take all action necessary or
requested by any of the Saks’ Parties or the Trustee to (x) preserve the
interests of Certificateholders under the MPSA and the other Securitization
Agreements; (y) obtain written confirmation by each applicable Rating Agency (as
defined in the MPSA) of the outstanding Certificates of each Series and Class of
the Securitization Trust that the Rating Agency Condition has been satisfied,
and to (z) confirm and make any representations, warranties and covenants
contained herein or otherwise reasonably requested, to the Trustee, the Rating
Agencies or any other Person required by the MPSA or the other Securitization
Agreements, where action or consent by such Person is needed to consummate the
substitution of HFC as Servicer under the MPSA and the transactions contemplated
herein and/or in the Purchase Agreement.

 

(iii)    HFC covenants and agrees that, prior to the date which is one year and
one day after the payment in full of all Certificates outstanding under the
MPSA, it will not institute against, or join any other person in instituting
against, Saks, SCC, NBGL the Trustee, the Securitization Trust or any holder of
Certificates (in its capacity as a Certificateholder) any bankruptcy,
reorganization, arrangement, insolvency, receivership, conservatorship or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

(c)    HRSI and HRAC covenant with the Saks Parties as follows:

 

(i)    HRSI, as a purchaser under the receivable purchase agreement in the form
attached as Exhibit 1 hereto, and as Transferor, at Closing, and on and after
the Closing shall perform all duties, obligations and liabilities and shall have
all rights and privileges of the Transferor under the MPSA and the other
Securitization Documents, and will not take or omit to take any action that
would cause the Exchangeable Transferor Certificate not to be treated as debt,
an equity interest or an interest in a partnership or pass-through entity for
federal income tax purposes or the Class D Certificates not to be treated as
either debt or an interest in a partnership for federal income tax purposes, or
would cause the Securitization Trust to be characterized for federal income tax
purposes as an association taxable as a corporation, or would otherwise have an
adverse effect on

 

9



--------------------------------------------------------------------------------

the federal or applicable state income taxation of any outstanding series of
investor certificates or any certificate owner.

 

(ii)    HRAC will purchase pursuant to a receivables purchase agreement in
substantially the form attached as Exhibit 2 hereto all Receivables generated in
Accounts, and satisfactory to the Rating Agencies and the Trustee, and without
any change that would be materially adverse to the rights of Certificateholders
under the MPSA. HRAC’s rights under such receivables purchase agreement shall be
assignable and shall be assigned to HRSI and to the Securitization Trust with
respect to Receivables purchased by HRSI and the Securitization Trust.

 

(iii)    HRSI will purchase pursuant to a receivables purchase agreement in
substantially the form attached as Exhibit 1 hereto all Receivables generated in
Accounts, and satisfactory to the Rating Agencies and the Trustee, and without
any change that would be materially adverse to the rights of Certificateholders
under the MPSA. HRSI’s rights under such receivables purchase agreement shall be
assignable and shall be assigned by HRSI to the Securitization Trust with
respect to Receivables purchased by HRSI and the Securitization Trust.

 

(iv)    HRAC and HRSI covenant and agree that prior to the date which is one
year and one day after the payment in full of all Certificates outstanding under
the MPSA, neither of them will institute against nor join any other person in
instituting against Saks, SCC, NBGL, the Trustee, the Securitization Trust or
any holder of Certificates (in its capacity as a Certificateholder) any
bankruptcy, reorganization, arrangement, insolvency, receivership,
conservatorship or liquidation proceedings or other similar proceeding under the
laws of the United States or any state of the United States.

 

7.    Modification of MPSA, etc.    It is understood and agreed that, nothing in
this Agreement is intended to or shall limit or affect the Transferor’s or
Servicer’s exclusive rights and discretion, to grant any waiver or consent
under, or agree to any amendment, modification, restatement, replacement,
extension, renewal, substitution or other change to, the MPSA or the Series
2001-2 Supplement, or any other Securitization Agreement, and generally to take
any action or refrain from taking any action as the Transferor and/or the
Servicer in their sole discretion deem necessary or appropriate under the
Securitization Agreements, which is requested by any Rating Agency, or
Enhancement Provider or Lender, or that the Transferor or the Servicer deems
appropriate and in the best interest of the Investor Certificateholders,
generally, under the MPSA, provided Saks has given its prior written consent to
such change, which consent will not be unreasonably withheld.

 

8.    No Representations.    Except as expressly set forth herein or in the
Purchase Agreement, the Saks Parties make no representation or warranty herein
and assumes no responsibility hereunder, including, without limitation, with
respect to the execution, validity, genuineness, sufficiency or enforceability
of the Exchangeable Transferor Certificate or Class D Certificates or any
related document, instrument or agreement, with respect to the collectibility or
timing of any amounts payable or receivable by the Transferor with respect to
the Exchangeable Transferor Certificate or the Class D Certificates or otherwise
under the MPSA, the performance of the any obligations of SCC or Saks, as the
former Transferor and Servicer, respectively, or any other Saks subsidiary with
respect to the Securitization Agreements or any transactions contemplated
thereby, the advance rate or rates on Receivables previously transferred by SCC
pursuant to the Securitization Trust, any of the Series thereunder, or the
performance of the

 

10



--------------------------------------------------------------------------------

Securitization Trust or any Series thereunder or the results that may be
expected by a holder of the Exchangeable Transferor Certificate or the Class D
Certificates. Household Bank acknowledges and agrees that it has, independently
and without reliance upon SCC, made its own credit and other analyses and
decision to enter into this Agreement based on such analyses as Household Bank
has deemed necessary or appropriate. Household Bank also acknowledges that it
will, independently and without reliance upon SCC, and based on such documents
and information as Household Bank shall deem appropriate at the time, continue
to make its own decisions in taking or not taking action under this Agreement.

 

9.    Exchangeable Transferor Certificate, Class D Certificates Not Registered
Securities.

 

(a)    The Exchangeable Transferor Certificate and the Class D Certificates have
not been, and will not be, registered under the 1933 Act, any state securities
or blue sky laws (“State Acts”). None of this Agreement, the Exchangeable
Transferor Certificate, the Class D Certificates nor any interest in either the
Exchangeable Transferor Certificate or the Class D Certificates may be
transferred, sold, conveyed, pledged, assigned or otherwise disposed without
compliance with (i) the 1933 Act and applicable State Acts’ registration and
qualification provisions, or (ii) an applicable exemption from registration
under the 1933 Act and applicable State Acts, and the MPSA and the other
applicable Securitization Agreements. Any transfer of the Exchangeable
Transferor Certificate or a Class D Certificate or any interest in either the
Exchangeable Transferor Certificate or the Class D Certificates must satisfy the
Servicer under the MPSA that such transfer or disposition is permissible under
and consistent with applicable securities laws and the restrictions contained in
Section K of the Series 2001-2 Supplement to the MPSA. Any attempted disposition
or transfer contrary to the terms of this Section 9 shall be invalid and void
and shall have no force and effect.

 

(b)    The Parties hereby agree to cooperate and use all commercially reasonable
efforts to effect the transfer of the Exchangeable Transferor Certificate and
the Class D Certificates under applicable federal and state securities laws,
including, without limitation, entering into any amendments required or
appropriate under the Series 2001-2 Supplement to the MPSA relating to the
limitations on transfer of such securities and the legends thereon, such that
the Parties may freely transfer and re-transfer such securities to one another
at any time.

 

10.    Specific Performance.    The Parties acknowledge and agree that monetary
damages for a breach or threatened breach of this Agreement by any Party hereto
would not be a sufficient remedy and that the non-breaching Party could suffer
irreparable harm as a result. In the event of a breach or threatened breach of
this Agreement, the non-breaching Party shall be entitled to an injunction,
restraining order or other equitable relief. Such rights and remedies shall be
in addition to any rights to damages or other remedies available under law or
equity.

 

11.    Miscellaneous.

 

(a)    All notices, requests, consents, and other communications to any party
hereunder shall be in writing (including telecopy or electronic facsimile
transmission or similar writing), given to such party at its address or
facsimile number set forth on the signature pages hereof, or such other address
or facsimile number as such party may thereafter specify in writing to the other
party hereto. Each such notice, request, consent or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this subsection and its receipt is acknowledged,
(ii) if given by mail, three (3) business days after such communication is
deposited in the mails with first class or overnight postage prepaid, or (iii)

 

11



--------------------------------------------------------------------------------

if given by any other means, when delivered at the address specified in this
Section.

 

(b)    This Agreement may be executed in any number of identical counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which shall constitute one and the same instrument.

 

(c)    Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement and shall not
affect the meaning or interpretation of any provision hereof.

 

(d)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF) OF
THE STATE OF NEW YORK.

 

(e)    If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions, or terms shall be deemed severable from the
remaining covenants, agreements, provisions, or terms of this Agreement and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement.

 

(f)    The Parties agree to do and perform, from time to time, any and all acts
and to execute any and all further instruments required or reasonably requested
by the other Party to more fully to effect the purposes of this Agreement.

 

(g)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and assigns. No Person
not a party hereto is intended to or shall have any rights hereunder, whether as
a third party beneficiary or otherwise.

 

(h)    This Agreement is an Exhibit to the Purchase Agreement. Except as
specifically provided otherwise herein or incorporated hereby, this Agreement
and the related Purchase Agreement set forth the entire understanding and
agreement of the Parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded and replaced by this Agreement.
This Agreement may not be modified, amended, waived or supplemented except in
writing executed by the Parties.

 

[Signatures on Next Page]

 

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers thereunto duly
authorized as of the date first above written.

 

    

SAKS INCORPORATED

 

 

By:                 /s/    CHARLES J. HANSEN

--------------------------------------------------------------------------------

Name:    Charles J. Hansen

Title:      Senior Vice President

and Deputy General Counsel

    

 

Saks Incorporated

750 Lakeshore Parkway

Birmingham, Alabama 35211

Telephone: (205) 940-4000

Facsimile: (205) 940-4468

Attention: Charles J. Hansen

 

 

    

SAKS CREDIT INCORPORATED

 

 

By:                 /s/    CHARLES J. HANSEN

--------------------------------------------------------------------------------

Name:    Charles J. Hansen

Title:      Senior Vice President

and Deputy General Counsel

    

 

Saks Credit Corporation

140 Industrial Drive

Elmhurst, Illinois 60126

Telephone:             

--------------------------------------------------------------------------------

Facsimile:             

--------------------------------------------------------------------------------

Attention: Charles J. Hansen

 

 



--------------------------------------------------------------------------------

 

    

HOUSEHOLD BANK (SB), N.A.

 

 

By:                 /s/    SANDRA L. DERICKSON

--------------------------------------------------------------------------------

Name:    Sandra L. Derickson

Title:    Executive Vice President  

    

 

Household Bank (SB), N.A.

1111 Town Center Drive

Las Vegas, Nevada 89144

Telephone:             

--------------------------------------------------------------------------------

Facsimile:             

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 

 

    

HOUSEHOLD FINANCE CORPORATION

 

 

By:                 /s/    B. B. MOSS, JR.

--------------------------------------------------------------------------------

Name:    B. B. Moss, Jr.

Title:    Vice President and Treasurer  

    

 

Household Finance Corporation

2700 Sanders Road

Prospect Heights, Illinois 60070

Telephone:             

--------------------------------------------------------------------------------

Facsimile:             

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 

 

    

HOUSEHOLD RECEIVABLES ACQUISITION COMPANY

 

 

By:                 /s/    J. W. HOFF

--------------------------------------------------------------------------------

Name:    J. W. Hoff

Title:    Vice President  

    

 

Household Receivables Acquisition Company

2700 Sanders Road

Prospect Heights, Illinois 60070

Telephone:             

--------------------------------------------------------------------------------

Facsimile:             

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

    

HRSI FUNDING, INC. III

 

 

By:                 /s/    S.H. SMITH

--------------------------------------------------------------------------------

Name:    S.H. Smith

Title:      Vice President and Treasurer

    

 

HRSI Funding, Inc. III

1111 Town Center Drive

Las Vegas, Nevada 89144

Telephone:             

--------------------------------------------------------------------------------

Facsimile:             

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 